- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X 1Q10 Results Curitiba, Brazil, May 12, 2010  Companhia Paranaense de Energia - Copel (BM&FBOVESPA: CPLE3, CPLE5, CPLE6 / NYSE: ELP / LATIBEX: XCOP), a company that generates, transmits, distributes and sales power to the State of Paraná, announces its results for the first quarter of 2010. All the figures in this report are in Brazilian Reais and were prepared in accordance with Brazilian GAAP. This report presents cumulative data January through March 2010 compared with the same period in the previous year.  Copels consolidated balance sheet presents, in addition to the figures of the wholly owned subsidiaries (Copel Geração e Transmissão, Copel Distribuição and Copel Telecomunicações), those of Compagas, Elejor, UEG Araucária, Centrais Eólicas do Paraná and Dominó Holdings, the latter jointly controlled with other shareholders.  Net Operating Revenue (NOR): R$ 1,501 million.  Operating Income: R$ 332 million.  Net Income: R$ 224 million (R$ 0.82 per share).  EBITDA (earnings before interest, taxes, depreciation and amortization): R$ 324 million.  Return on Shareholders Equity: 2.5% in the quarter.  Growth in power consumption billed by Copel to captive customers: 8.2%.  Copels rating calculated by Fitch is AA(bra) for the corporate and for the 4 th debenture issue. The Companys shares and main indexes presented the following variations in the quarter: Ticker Price Var. % Index Points Var. % CPLE3 (common/ BM&FBovespa) R$ 37,20 1,9 IBOVESPA 70.371 2,6 CPLE6 (preferred B/ BM&FBovespa) R$ 36,41 (1,7) ELP (ADS/ Nyse) US$ 20,48 (4,5) DOW JONES 10.857 4,1 XCOP (preferred B/ Latibex)  15,17 2,4 LATIBEX 3.716 6,9 1 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results SUMMARY 1. Income Statement 3 1.1 Operating Revenues 3 1.2 Deductions from Operating Revenues 4 1.3 Operating Costs and Expenses 5 1.4 EBITDA 7 1.5 Interest Income (Expenses) 7 1.6 Equity in Results of Investees 7 1.7 Net Income 7 2. Balance Sheet and Investment Program 7 2.1 Assets 7 2.2 Liabilities and Shareholders Equity 8 2.3 Investment Program 9 3. Shareholding Structure 10 4. Consolidated Financial Statements 11 4.1 Assets 11 4.2 Liabilities 12 4.3 Income Statement 13 4.4 Cash Flow 14 5.1 Assets 15 5.2 Liabilities 16 5.3 Income Statement 17 6. Energy Market 17 6.1 Captive Market 17 6.2 Grid Market (TUSD) 18 6.3 Copels Consolidated Market 19 6.4 Energy Flow 19 7. Supplementary Information 21 7.1 Tariffs 21 7.2 Main Operational and Financial Indicators 22 7.3 1Q10 Results Conference Call 23 2 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 1. Income Statement The contents of Copels financial statements are monitored by the Companys Board of Directors, through the activities of the Audit Committee. To ensure the accuracy of these statements, the Audit Committee directly receives any reports or concerns about them. With the enactment of Law no. 11,638/2007, which has updated the Brazilian corporate legislation so as to bring the accounting practices adopted in Brazil closer to the International Financial Reporting Standards (IFRS), new technical accounting rules and pronouncements have been published, in compliance with the IFRS, by the Accounting Pronouncements Committee (CPC). Copel, pursuant to CVM Ruling no. 603/2009, has chosen to present its quarterly information reports during 2010 in accordance with the accounting practices in effect until December 31, 2010 and to adjust the 2009 data according to these practices, for purposes of comparison, at least until the 2010 financial statements are presented. 1.1 Operating Revenues In In the first quarter of 2010, operating revenues reached R$ 2,344.6 million, an amount 12.9% greater than the R$ 2,077.5 million recorded in the first quarter of 2009. The most important variations were: (i)a 17.2% increase in revenues from electricity sales to final customers, which reflects only actual sales revenues, not including revenues from the use of the distribution system (TUSD), due basically to: (i) an 8.2% increase in sales to captive customers, particularly to 22,5% residential, industrial, and commercial customers, with 6.0%, 10.3%, and 9.8% increases, respectively; (ii) the average 12.98% rate increase passed on as of July 24, 2009 to customers who pay their bills late; and (iii) the increased VAT (ICMS) tax rate in effect since April 1, 2009; (ii) a 13.7% increase in revenues from electricity sales to distributors, on account of: (i) increased prices under power purchase agreements in the regulated market and bilateral contracts and (ii) increased revenues from the sale of energy at the Electric Energy Trading Chamber (CCEE); (iii) the use of the main transmission grid item comprises revenues from the use of the distribution system (TUSD), from the use of the basic transmission network, and from the use of the connection network, and recorded a 9.5% increase in the first quarter, mostly on account of: (i) increased sales; (ii) the rate increase passed on as of July 24, 2009 to customers who pay their bills late; (iii) the increased VAT (ICMS) tax rate; and (iv) a rate increase applied to network charges; 3 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results (iv) a 27.0% increase in telecommunications revenues due to service to new customers and added services to existing ones; (v) a 13.7% increase in distribution of piped gas (supplied by Compagas), due basically to the effects of the economic recovery and the resulting higher sales of gas, particularly to the industrial segment; and (vi) an 18.3% reduction in "other operating revenues", due mostly to lower revenues on variable portion from the lease contract of the Araucária Thermal Power Plant. R$'000 Gross Income Statement 1Q10 4Q09 1Q09 Var.% Var.% (1/2) (1/3) Operating revenues Electricity sales to final customers Residential 299.032 291.312 253.861 2,7 17,8 Industrial 280.692 299.852 241.112 (6,4) 16,4 Commercial 198.630 194.024 166.953 2,4 19,0 Rural 41.802 36.140 35.438 15,7 18,0 Other segments 62.250 65.641 55.315 (5,2) 12,5 Electricity sales to distributors CCEAR (Auction) 283.167 295.434 267.129 (4,2) 6,0 Bilateral contracts 53.828 51.992 46.181 3,5 16,6 Electricit Energy Trading Chamber - CCEE 43.491 43.358 21.273 0,3 104,4 Use of main transmission grid Residential 304.692 296.840 277.751 2,6 9,7 Industrial 252.526 272.342 233.287 (7,3) 8,2 Commercial 203.434 198.630 185.251 2,4 9,8 Rural 42.546 36.825 39.646 15,5 7,3 Other segments 62.790 66.293 60.801 (5,3) 3,3 Free customers 37.692 33.913 33.355 11,1 13,0 Basic Network and connection grid 48.728 48.090 39.510 1,3 23,3 Telecommunications revenues Distribution of piped gas Other operating revenues Leases and rents 16.560 16.238 24.306 2,0 (31,9) Revenues from services 9.836 10.003 7.737 (1,7) 27,1 Charged services 1.953 1.992 2.253 (2,0) (13,3) Other revenues 53 343 474 (84,5) (88,8) 1.2 Deductions from Operating Revenues Deductions from operating revenues increased 17.0% in the first quarter of 2010, mostly on account of the following variations: (i) the increase in the VAT (ICMS) tax rates from 27% to 29% levied on power sales, pursuant to Law no. 16,016/2008, effective April 1, 2009; and (ii) increased Energy Development Account disbursements, pursuant to ANEEL. 4 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results The following table shows the legal deductions from Copels operating revenues: R$'000 Deductions from Operating Revenues 1Q10 4Q09 1Q09 Var. % Var. % (1 / 2) (1 / 3) VAT (ICMS) 487.766 487.231 403.749 0,1 20,8 Cofins 179.417 203.813 160.809 (12,0) 11,6 Pis/Pasep 38.950 44.262 34.911 (12,0) 11,6 ISSQN 451 439 409 2,7 10,3 CDE 57.582 57.001 47.864 1,0 20,3 CCC 41.712 40.961 40.800 1,8 2,2 RGR 19.461 19.596 18.834 (0,7) 3,3 R&D and EEP 15.139 14.984 13.480 1,0 12,3 Other 3.168 111 56 - - TOTAL 1.3 Operating Costs and Expenses In the first quarter of 2010, operating costs and expenses reached R$ 1,276.8 million, with a 29.3% increase compared to the R$ 987.1 million recorded in the first quarter of 2009. The main variations were: (i) a 36.7% increase in electricity purchased for resale on account of the higher costs of energy from Itaipu, from auctions (CCEAR), from the Itiquira Power Plant, and from Proinfa. The accrual of R$ 82.6 million in Portion A amounts also contributed to the increase in this item, which was partially offset by lower costs of energy at CCEE. The opening of electricity purchased for resale is as it follows: R$'000 Electricity purchased for resale 1Q10 4Q09 1Q09 Var. % Var. % (1 / 2) (1 / 3) Itaipu 152.674 143.277 121.795 6,6 25,4 CCEAR (Auction) 317.078 320.317 266.442 (1,0) 19,0 CCEE 12.065 7.715 57.807 56,4 (79,1) Itiquira 29.224 30.003 27.832 (2,6) 5,0 Dona Francisca 14.814 15.134 14.895 (2,1) (0,5) Proinfa 30.622 14.254 6.845 114,8 347,4 CVA 82.556 (10.734) (16.887) - - (-) Pis/Pasep and Cofins (52.124) (51.898) (49.389) 0,4 5,5 TOTAL 5 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results (ii) a 50.4% increase in charges for the use of the main transmission grid, due mostly to higher System Service Charges (ESS), as defined by ANEEL by the last tariff readjustment. System Service Charges are collected to cover the costs of such system services as those resulting from the dispatched generation regardless of priority, among others. (iii) in the first quarter of 2010, personnel and management expenses amounted to R$ 175.4 million, a figure 5.2% higher than the one recorded in the first quarter of 2009. This increase was due basically to the 6.0% wage increase applied as of October 2009; (iv) the pension and healthcare plans item reflects the accrual of liabilities pursuant to the 2010 actuarial report in connection with the Healthcare Plan (R$ 7.1 million), calculated according to the criteria set by CVM Ruling no. 371/2000. The monthly installments of each plan have also been recorded; (v) the balance under "materials and supplies increased 17.0%, due mostly higher purchases of materials for the power system; (vi) the reduction in raw materials and supplies for electricity generation was due to lower purchases of mineral coal for the Figueira Thermal Power Plant; (vii) natural gas and supplies for the gas business reflects the amounts of natural gas acquired by Compagas from Petrobras to supply third-parties. The 9.3% drop reflects mostly the lower prices of gas on account of the appreciation of the real against the U.S. dollar, as these prices are denominated in dollars; (viii) the 10.6% increase in third-party services was due mostly to higher expenses with power grid maintenance; (ix) the increase in provisions and reversals was due basically to the accrual of labor provisions in the amount of R$ 20.2 million; and (x) the 35.6% variation in other operating expenses was due mostly to higher payments of financial compensation for use of water resources, due to higher hydroelectric power output during the first quarter of 2010. R$ '000 Operating Costs and Expenses 1Q10 4Q09 1Q09 Var.% Var.% (1/2) (1/3) Electricity purchase for resale 586.909 468.068 429.340 25,4 36,7 Charges for the use of main transmission grid 184.566 170.696 122.701 8,1 50,4 Personnel and management 175.420 270.596 166.727 (35,2) 5,2 Pension and healthcare plans 26.054 31.112 (5.519) (16,3) - Material and supplies 16.230 20.640 13.871 (21,4) 17,0 Raw material and supplies for electricity generation 5.559 3.202 5.693 73,6 (2,4) Natural gas and supplies for the gas business 34.151 33.399 37.666 2,3 (9,3) Third-party services 73.322 88.697 66.316 (17,3) 10,6 Depreciation and amortization 99.697 98.568 98.633 1,1 1,1 Provisions and reversals 17.763 (116.571) 9.551 - 86,0 Other operating expenses 57.120 145.565 42.117 (60,8) 35,6 TOTAL 6 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 1.4 EBITDA In the first quarter of 2010, earnings before interest, taxes depreciation and amortization (EBITDA) totaled R$ 323.8 million, 30.8% lower than the R$ 468.2 million reported in the same period last year. 1.5 Interest Income (Expenses) Financial income increased 36.7% compared to the first quarter of 2009, reaching R$ 120.0 million. This increase was due mostly to the monetary variation of the CRC balance, which is restated according to the IGP-DI inflation index. This indicator was 2.8% in the first quarter of 2010 and -1.0% in the first quarter of 2009. Financial expenses in the first quarter of 2010 reached R$ 53.5 million, a figure 3.2% lower than the one recorded in the first quarter of 2009. This was due mostly to lower debt charges, on account of the settlement of debentures. 1.6 Equity in Results of Investees Equity in investees and subsidiaries reflects gains and losses in connection with the investments in Copel's investees and subsidiaries. In the first quarter of 2010, this item comprises R$ 2.2 million from Sercomtel Telecom, R$ 2.5 million from Foz do Chopim Energética, R$ 28.6 million from Dona Francisca Energética, and R$ 8.2 million from Sanepar. 1.7 Net Income Copel recorded in the first quarter of 2010 net income of R$ 224.0 million (corresponding to R$ 0.82 per share), a figure 17.7% lower than that recorded in the first quarter of 2009. 2. Balance Sheet and Investment Program 2.1 Assets On March 31, 2010, Copels assets totaled R$ 13,855.0 million, 5.1% up year-on-year. CRC Transferred to the State of Paraná Through the fourth addendum signed on January 21, 2005, the Company renegotiated the CRC balance on December 31, 2004 with the State of Paraná at R$ 1,197 million, in 244 monthly installments recalculated by the price amortization system, updated by the IGP-DI inflation index and plus annual interest of 6.65%. The first installment was due on January 30, 2005, with subsequent and consecutive maturities. The current CRC balance is R$ 1,275.7 million. The State of Paraná has been paying the renegotiated installments pursuant to the fourth addendum. The amortizations are backed by dividend proceeds. 7 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 2.2 Liabilities and Shareholders Equity Copels consolidated debt (including debentures) at the end of March 2010 was R$ 1,526.3 million, representing a debt/equity ratio of 16.9%. The shareholders equity of Copel on March 31, 2010, was R$ 9,054.0 million, 8.8% higher than on March 31, 2009, and equivalent to R$ 33.09 per share (book value). Debt Profile The breakdown of the balance of loans, financing and debentures is shown in the table below: R$'000 Short-term Long-term Total IBD 18.811 - 18.811 Foreign National Treasury 6.458 59.995 66.453 Currency Eletrobras 6 22 28 Total Eletrobras - COPEL 40.344 272.649 312.993 BNDES - Compagas 6.361 4.816 11.177 Domestic Debentures - COPEL 4.518 600.000 604.518 Currency BNDES/Banco do Brasil S/A - Mauá 2.177 169.882 172.059 Banco do Brasil S/A and other 3.603 336.662 340.265 Total GENERAL TOTAL The loan, financing and debentures maturities are presented below: R$'000 After 2014 Loans and Financing Domestic Currency 52.485 34.680 56.495 57.391 386.837 248.606 Foreign Currency 25.275 5.062 3.727 2.390 1.199 47.639 Debentures - TOTAL Copels consolidated net debt (loans, financing and debentures less cash) declined significantly in the past years, as shown in the following chart: 8 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results Provisions for Contingencies The Company is involved in a series of lawsuits in different courts and instances. The Companys management, based on its legal advisors opinion, maintains provisions for contingencies for those cases assessed as probable losses. The balance of provisions for contingencies, net of related judicial deposits, is as follows: Consolidated Mar/10 Dec/09 Mar/09 Var.% Var.% (1/2) (1/3) Labor Regulatory Civil Suppliers 62.203 61.202 52.777 1,6 17,9 Civil and administrative claims 33.315 46.645 22.851 (28,6) 45,8 Easements 14.185 14.902 15.359 (4,8) (7,6) Condemnations and property 129.260 125.339 118.998 3,1 8,6 Customers 3.962 3.898 4.415 1,6 (10,3) Environmental claims 11 10 10 10,0 - Tax Cofins tax - - 180.628 - - Other tax 54.464 50.829 58.904 7,2 (7,5) TOTAL The amounts provisioned for Cofins were reversed due to the adhesion to Refis Program. 2.3 Capital Expenditure - CAPEX Copels CAPEX from January through March 2010 and its estimated expenditures in permanent assets for 2010, including both interests in subsidiaries and investees and tangible and intangible property, plant, and equipment, are shown below: R$ million Carried Scheduled 1Q10 Generation and Transmission 12,3 176,4 Consórcio Energético Cruzeiro do Sul (UHE Mauá) 36,1 323,3 Distribution 160,2 761,8 Telecommunications 16,2 81,4 TOTAL Compagas, Elejor and UEG Araucária, whose financial statements have been consolidated into Copels, invested R$ 7.0 million and R$ 0.3 million and R$ 1.5 million during the first quarter of 2010, respectively. 9 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 3. Shareholding Structure On March 31, 2010, paid-in capital totaled R$ 4,460 million, composed of the following shares (with no par value) and shareholders: Thousand shares Shareholders Common % Preferred "A" % Preferred "B" % TOTAL % State of Paraná - - 14 - BNDESPAR - - Eletrobras - Stockholdings BM&FBOVESPA 19.468 13,4 127 32,2 60.800 47,4 80.395 29,3 NYSE 150 0,1 - - 39.904 31,1 40.054 14,6 LATIBEX - 193 0,2 193 0,1 Other 36 - TOTAL 10 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 4. Consolidated Financial Statements 4.1 Assets R$'000 ASSETS Mar/10 Dec/09 Mar/09 Var.% Var.% (1/2) (1/3) CURRENT Cash and cash equivalents 1.695.486 1.696.152 1.594.216 - 6,4 Customers and distributors 1.156.188 1.117.858 1.044.176 3,4 10,7 Allowance for doubtfull accounts (59.682) (54.018) (60.723) 10,5 (1,7) Telecommunications services, net 12.043 8.718 9.712 38,1 24,0 Dividends receivable 7.452 5.135 5.247 45,1 42,0 Services in progress 95.012 92.472 59.626 2,7 59,3 CRC transferred to the State of Paraná 50.709 49.549 47.782 2,3 6,1 Taxes and social contributions paid in advance 267.630 352.412 231.546 (24,1) 15,6 Deferred regulatory assets - CVA 183.355 218.500 188.303 (16,1) (2,6) Other regulatory assets 8.763 17.526 27.570 (50,0) (68,2) Bonds and Securities 3.448 78.959 71.358 (95,6) (95,2) Collaterals and escrow accounts 120.364 113.701 174.565 5,9 (31,0) Inventories 105.115 94.190 72.149 11,6 45,7 Other receivables 54.542 36.591 74.049 49,1 (26,3) NONCURRENT Long-Term Assets Customers and distributors 58.035 51.377 71.632 13,0 (19,0) Allowance for doubtfull accounts - - (191) - - Telecommunications services 1.011 1.011 2.827 - (64,2) CRC transferred to the State of Paraná 1.225.025 1.205.025 1.248.554 1,7 (1,9) Taxes and social contributions paid in advance 450.369 438.978 458.496 2,6 (1,8) Deferred regulatory assets - CVA 41.195 98.963 51.790 (58,4) (20,5) Other regulatory assets - - 5.786 - - Bonds and Securities 40.937 40.103 - 2,1 - Collaterals and escrow accounts 24.748 24.195 37.515 2,3 (34,0) Judicial Deposits 86.219 73.436 109.116 17,4 (21,0) Other receivables 17.055 16.949 11.709 0,6 45,7 Investments Property, plant and equipment Intangible assets TOTAL 11 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 4.2 Liabilities R$'000 LIABILITIES Mar/10 Dec/09 Mar/09 Var.% Var.% (1/2) (1/3) CURRENT Loans, financing and debentures 82.278 135.893 119.238 (39,5) (31,0) Suppliers 557.410 543.529 542.241 2,6 2,8 Taxes and social contributions 396.413 536.453 310.755 (26,1) 27,6 Dividends/ Interest on capital 91.233 90.806 248.686 0,5 (63,3) Accrued payroll costs 173.305 206.957 169.468 (16,3) 2,3 Post-employment benefits 20.930 22.505 20.919 (7,0) 0,1 Deferred regulatory liabilities - CVA 71.001 25.020 12.977 183,8 447,1 Other regulatory liabilities 4.189 8.315 21.071 (49,6) (80,1) Regulatory charges 46.826 29.523 33.248 58,6 40,8 Research and development and energy efficiency 112.779 121.005 100.262 (6,8) 12,5 Other payables 116.193 121.156 105.960 (4,1) 9,7 NON-CURRENT Loans, financing and debentures 1.444.026 1.537.528 1.538.509 (6,1) (6,1) Reserve for contingencies 486.360 474.544 592.225 2,5 (17,9) Suppliers 168.103 175.796 209.352 (4,4) (19,7) Taxes and social contributions 156.477 174.406 27.388 (10,3) 471,3 Post-employment benefits 356.442 352.976 398.864 1,0 (10,6) Deferred regulatory liabilities - CVA 23.667 25.020 - (5,4) - Other regulatory liabilities 15 26 3.868 (42,3) (99,6) Research and development and energy efficiency 102.309 90.493 83.943 13,1 21,9 Deferred revenues 74.994 74.994 74.994 - - Other accounts payables 3.016 2.953 9.477 2,1 (68,2) NONCONTROLLING INTEREST SHAREHOLDERS' EQUITY Stock capital 4.460.000 4.460.000 4.460.000 - - Capital reserves 838.340 838.340 838.340 - - Profit reserves 3.531.721 3.531.721 2.754.747 - 28,2 Retained earnings 223.981 - 272.071 - (17,7) TOTAL 12 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 4.3 Income Statement R$'000 INCOME STATEMENT 1Q10 4Q09 1Q09 Var.% Var.% (1/2) (1/3) Operating revenues * Deductions from operating revenues Net operating revenues Operating costs and expenses Electricity purchased for resale (586.909) (468.068) (429.340) 25,4 36,7 Use of main transmission grid (184.566) (170.696) (122.701) 8,1 50,4 Personnel and management (175.420) (270.596) (166.727) (35,2) 5,2 Pension and healthcare plans (26.054) (31.112) 5.519 (16,3) - Material and supplies (16.230) (20.640) (13.871) (21,4) 17,0 Raw material and supplies for electricity generation (5.559) (3.202) (5.693) 73,6 (2,4) Natural gas and supplies for electricity generation (34.151) (33.399) (37.666) 2,3 (9,3) Third-party services (73.322) (88.697) (66.316) (17,3) 10,6 Depreciation and amortization (99.697) (98.568) (98.633) 1,1 1,1 Provisions and reversals (17.763) 116.571 (9.551) (115,2) 86,0 Other operating expenses (57.120) (145.565) (42.117) (60,8) 35,6 Result of operations Interest Income (expenses) - Interest income 119.964 98.332 87.771 22,0 36,7 Interest expenses (53.481) (140.805) (55.233) (62,0) (3,2) Equity in results of investees - Operating income (expenses) Income tax and social contribution Net income (loss) before noncontrolling interest Noncontrolling interest Net income (loss) Earning per share EBITDA * Please refer to the operating revenue breakdown in page 4. 13 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 4.4 Cash Flow R$'000 Consolidated Cash Flow 1Q10 1Q09 Cash flow from operating activities Net income for the period Adjustments to reconcile net income to cash provided by operating activities: Provision (reversal) for doubtful accounts 5.714 4.396 Depreciation 98.047 96.793 Amortization of intangible assets 1.650 1.840 Unrealized monetary and exchange variations, net (13.763) 18.231 Equity in the results of investees (41.514) (11.174) Deferred income tax and social contribution (47.761) 31.081 Variations in the regulatory assets and liabilities - CVA 141.692 (87.695) Variations in other regulatory assets and liabilities, net 4.626 896 Provisions (reversals) for contingencies 12.049 5.155 Provisions (Reversals) for post-employment benefits 6.956 (23.997) Provision for research and development and energy efficiency 8.769 2.777 Loss on disposal of investments 6 - Loss on disposal of property, plant, and equipment, net 4.355 3.509 Loss on disposal of intangible assets, net 16 202 Noncontrolling interests 5.846 (3.795) Reduction (increase) of assets Increase (reduction) of liabilities Net cash generated by operating activities Cash flow from investing activities Bonds and securities 75.558 - Collaterals and escrow deposits (5.075) (20.983) Additions in other investments (30) (21) Additions to property, plant, and equipment: (205.533) (180.932) Additions to intangible assets (28.057) (10.164) Customer contributions 15.069 11.830 Disposal of property, plant, and equipment 87 1.550 Net cash used by investing activities Cash flow from financing activities Loans and financing obtained 80.059 - Amortization of principal amounts of loans and financing (10.491) (15.361) Amortization of principal amounts of debentures (177.908) (133.360) Net cash used by financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period 1.696.152 1.813.576 Cash and cash equivalents at the end of the period 1.695.486 1.594.217 Variation in cash and cash equivalents 14 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 5 Financial Statements  Wholly Owned Subsidiaries 5.1 Assets R$'000 Assets GET DIS TEL CURRENT Cash and cash equivalents 839.407 233.991 29.286 Customers and distributors, net 250.866 841.744 - Telecommunications services, net - - 15.496 Dividends receivable 4.480 - - Services in progress 18.885 75.855 - CRC transferred to the State of Paraná - 50.709 - Taxes and social contributions 6.708 134.065 2.869 Deferred regulatory assets - CVA - 183.355 - Other regulatory assets - 8.763 - Bonds and Securities 477 2.970 - Collateral and escrow accounts 77.411 19.133 - Inventories 9.738 85.285 8.851 Other 13.191 37.272 1.588 NONCURRENT Long-Term Assets Customers and distributors, net - 58.035 - Telecommunications services - - 1.011 CRC transferred to the State of Paraná - 1.225.025 - Taxes and social contributions 79.682 294.933 10.350 Deferred regulatory assets - CVA - 41.195 - Bonds and Securities 40.937 - - Collateral and escrow accounts - 24.748 - Judicial deposits 8.484 52.068 - Other 1.881 4.587 - Investments - Property, plant and equipment Intangible assets TOTAL GET: Copel Geração e Transmissão, DIS: Copel Distribuição, TEL: Copel Telecomunicações 15 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 5.2 Liabilities R$'000 Liabilities GET DIS TEL CURRENT Loans and financing 53.245 15.318 - Suppliers 110.382 447.264 9.508 Taxes and social contributions 67.490 244.885 2.809 Dividends payable 473.108 206.481 1.156 Accrued payroll costs 39.754 121.110 9.761 Post-emplyment benefits 5.524 14.475 902 Deferred regulatory liabilities - CVA - 71.001 - Other regulatory charges - 4.189 - Customer charges due 3.979 42.847 - Research and development and electric efficiency 8.673 100.678 - Other accounts payable 30.729 44.196 99 NON-CURRENT Loans and financing 342.611 166.999 - Provision for contingencies 196.747 250.450 855 Intercompany receivables - 669.650 - Suppliers 187.854 - - Taxes and social contributions - 63.254 - Post-employment benefits 96.986 243.880 14.570 Account for compensation of "Portion A" - 23.667 - Other regulatory charges - 15 - Research and development and electric efficiency 22.188 80.121 - Other accounts payable 2.659 - - SHAREHOLDERS' EQUITY Stock capital 3.505.994 2.624.841 194.755 Profit reserves 155.706 550.826 24.701 Retained earnings (losses) 162.749 4.041 8.092 TOTAL GET: Copel Geração e Transmissão, DIS: Copel Distribuição, TEL: Copel Telecomunicações 16 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 5.3 Income Statement R$'000 Income Statement GET DIS TEL Operating revenues Electricity sales to final customers 39.173 844.297 - Electricity sales to distributors 381.071 15.513 - Use of main transmission grid 66.946 906.851 - Telecommunications revenues - - 40.504 Other operating revenues 8.919 19.454 - Deductions from operating revenues Net operating revenues Operating costs and expenses Electricity purchase for resale (13.938) (635.954) - Use of main transmission grid (47.332) (153.478) - Personel and management (41.270) (120.620) (8.763) Pension and healthcare plans (6.235) (18.330) (1.203) Material (3.553) (12.341) (268) Raw material and supplies for electricity generation (5.125) - - Third-party services (14.089) (62.268) (3.936) Depreciation and amortization (33.333) (43.365) (8.089) Provisions (reversal) for contigencies 19.680 (30.359) 1.014 Other costs and expenses (30.339) (13.773) (642) Result of operations Interest Income (expenses) 2.662 60.839 908 Equity in results of investees (5.280) - - Operating Income (expenses) Provision for tax and social contribution (76.720) (58.326) (3.789) Tax and social contribution (9.660) 55.814 (359) Net Income (loss) Ebitda GET: Copel Geração e Transmissão, DIS: Copel Distribuição, TEL: Copel Telecomunicações 6. Energy Market 6.1 Captive Market The captive market alone consumed 5,377.5 GWh, with 8.2% growth in the first quarter of 2010. This performance was influenced mostly by: - increase in the number of customers across all categories; - increases of 4.9%, 8.0%, 3.0%, and 3.6% in average industrial, commercial, residential, and rural per customer consumption, respectively; and - measures against the economic crisis. 17 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results Residential customers consumed 1,499.0 GWh during the first quarter, with 6.0% growth, influenced by (i) the 2.9% increase in the number of consumers, and (ii) higher sales of electric appliances and electronics, due to an expanding job market, lower IPI tax on appliances, lower interest rates, and the appreciation of the real. This customer category accounted for 27.9% of Copels captive market consumption. At the end of the quarter, Copel supplied 2,881,156 residential customers. Industrial customers consumed 1,709.9 GWh, with 10.3% growth on account of the economic recovery. This customer category accounted for 31.8% of Copels captive market consumption. At the end of the quarter, Copel supplied 67,087 captive industrial customers. Commercial customers consumed 1,172.2 GWh, with 9.8% growth, on account of the government measures against the economic crisis. This customer category accounted for 21.8% of Copels captive market consumption. At the end of the quarter, Copel supplied 300,359 commercial customers. Rural customers consumed 488.9 GWh, with 8.5% growth, on account of the 4.8% increase in the number of customers and the recovering economy. This customer category accounted for 9.1% of Copels captive market consumption. At the end of the quarter, Copel supplied 358,047 rural customers. The other consumption categories (public agencies, public lighting, public services, and own consumption) consumed 507.5 GWh, with 3.9% growth in the quarter. These categories accounted for 9.4% of Copels captive market consumption. At the end of the quarter, Copel supplied 48,596 customers in these categories. The following table features the performance of Copels captive market by customer category: GWh Segment 1Q10 1Q09 Var.% (1/2) Residential 1.499 1.414 6,0 Industrial 1.710 1.551 10,3 Commercial 1.172 1.068 9,8 Rural 489 450 8,5 Other 508 488 3,9 Captive Customers Total 6.2 Grid Market (TUSD) Copel Distribuiçãos grid market, comprising the captive market, supply to utilities within the State of Paraná, and all free customers within its concession area, expanded 7.1% on account of the growth of the captive market, as shown below: GWh 1Q10 1Q09 Var.% (1/2) Captive Market 5.378 4.971 8,2 Concessionaires 137 124 10,8 Free Customers 762 721 5,7 Grid Market * All free customers served by COPEL GET and other suppliers at the COPEL DISconcession area. 18 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 6.3 Copels Consolidated Market The following table shows Copels total energy sales through Copel Distribuição and Copel Geração e Transmissão: GWh Segment 1Q10 1Q09 Var. % (1/2) COPEL Distribuição Captive Market 5.378 4.971 8,2 Concessionaires 137 124 10,8 CCEE - - - Total COPEL Distribuição COPEL Geração e Transmissão CCEAR (COPEL Distribuição) 309 284 8,8 CCEAR (other concessionaires) 3.359 3.357 0,1 Adjustment auctions (COPEL Distribuição) - 38 - Free Customers 232 270 (13,9) Bilateral Agreements 254 250 1,6 CCEE 127 37 244,5 Total COPEL Geração e Transmissão Total COPEL 6.4 Energy Flow Copel Consolidated GWh 1Q10 1Q09 Var.% Own Generation Purchased energy Itaipu 1.306 1.320 (1,1) Auction  CCEAR 4.151 3.686 12,6 Itiquira 226 226 - Dona Francisca 159 159 - CCEE 270 236 14,4 MRE - 494 0,0 Other 419 390 7,4 Total Available Power Captive Market Concessionaires Free Customers Bilateral Agreements Auction  CCEAR CCEE 37 MRE Losses and differences Basic network losses 317 260 21,9 Distribution losses 635 550 15,5 CG contract allocation 32 31 3,2 Amounts subject to changes after settlement by CCEE CCEAR Energy Purchase Agreements in the Regulated Market MRE Energy Reallocation Mechanism CCEE Electric Power Trade Chamber CG Center of gravity of the Submarket (difference between billed and energy received from CG) 19 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results Copel Geração e Transmissão GWh 1Q10 1Q09 Var. % Own Generation 6.495 3.944 64,7 CCEE 44 23 87,0 MRE - 494 - Dona Francisca 159 159 - Total Available Power Bilateral Agreements 253 250 1,4 CCEAR  COPEL Distribuição 309 284 8,8 CCEAR  Other Concessionaires 3.359 3.357 0,1 Adjustment auction (COPEL Distribuição) - 38 - Free Customers 232 270 (13,9) CCEE 127 37 244,5 MRE 2.247 283 692,7 Losses and differences 170 102 66,6 Copel Distribuição GWh 1Q10 1Q09 Var. % Itaipu 1.306 1.320 (1,0) CCEAR  COPEL Geração e Transmissão 309 284 8,8 CCEAR  Other Wholesale 3.842 3.364 14,2 - 38 - CCEE 226 213 6,2 Itiquira 226 226 - Other 419 390 7,6 Available Power Captive market Wholesale CCEE - - - Losses and differences Basic network losses 147 158 (6,8) Distribution losses 635 550 15,5 CG contract allocation 32 31 3,2 20 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 7. Supplementary Information 7.1 Tariffs Average Energy Purchased Tariffs R$/MWh Tariff Mar 10 Dec 09 Mar 09 Var. % (1 / 3) Itaipu* 90,35 87,95 116,41 (22,4) Auction  CCEAR 2005 - 2012 70,82 70,86 67,39 5,1 Auction  CCEAR 2006 - 2013 82,94 82,97 78,92 5,1 Auction  CCEAR 2007 - 2014 92,93 92,87 89,26 4,1 Auction  CCEAR 2007 - 2014 (A-1) 118,41 118,41 112,56 5,2 Auction  CCEAR 2008 - 2015 99,75 99,74 94,86 5,2 Auction  CCEAR 2008 - H30 124,85 124,65 118,74 5,1 Auction  CCEAR 2008 - T15** 154,22 154,22 146,60 5,2 Auction  CCEAR 2009 - 2016 112,07 112,08 107,50 4,3 Auction  CCEAR 2009 - H30 133,26 133,26 126,67 5,2 Auction  CCEAR 2009 - T15** 150,73 150,73 143,28 5,2 Auction  CCEAR 2010  H30 111,32 - - - Auction  CCEAR 2010  T15** 147,97 - - - * Furnas transport charge not included **Average auction price restated according to the IPCA inflation index. The price comprises in fact three components: a fixed component,a variable component, and expenses at the Electric Energy Trading Chamber (CCEE). The cost of the latter two components isdependent upon the dispatch of facilities according to the schedule set by the National System Operator (ONS). Average Energy Retail Tariffs R$/MWh Tariff Mar 10 Dec 09 Mar 09 Var. % (1 / 3) Residential 271,14 271,17 257,49 5,3 Industrial* 180,68 181,36 176,79 2,2 Commercial 228,49 228,74 225,18 1,5 Rural 156,74 156,24 151,21 3,7 Other 177,98 177,85 173,00 2,9 Retail distribution average rate Without ICMS * Free customers not included Average Energy Supply Tariffs R$/MWh Tariff Mar 10 Dec 09 Mar 09 Var. % (1/ 3) Auction CCEAR 2005 - 2012 70,96 70,86 67,62 4,9 Auction CCEAR 2006 - 2013 83,35 83,24 79,38 5,0 Auction CCEAR 2007 - 2014 93,22 93,13 88,96 4,8 Auction CCEAR 2008 - 2015 98,92 98,76 94,27 4,9 Auction CCEAR 2009 - 2016 113,10 113,03 107,96 4,8 Wholesale Concessionaires  State of Paraná 139,68 145,46 122,26 14,2 21 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 7.2 Main Operational and Financial Indicators March 31, 2010 Generation Copel Geração e Transmissão (GET) power plants 18 (17 hydro and 1 thermal) Power plants in which Copel holds an interest 07 (5 hydro, 1 thermal and 1 wind power) Total installed capacity of Copel GET 4,550 MW Installed capacity of Copels Corporate Partnerships 610 MW Automated and remote-controlled power plants of Copel GET 15 Automated and remote-controlled power plants of Copels corporate partnerships 03 Copel GETs step-up substations 14 (automated and remote-controlled) Transmission Transmission lines 1,942 km Number of substations 30 (100% automated) Installed capacity of substations 10,302 MVA Distribution (up to 138 kV) Distribution networks and lines 179,967 km Number of substations 350 (100% automated) Installed capacity of substations 9,351 MVA Number of municipalities served 393 Number of localities served 1.111 Number of captive customers 3,655,245 DEC (outage duration per customer, in hours and hundredths of an hour) 3.63 FEC (outage frequency per customer) 3.18 times Telecommunication Optical cable  main ring 5,851 km Self-sustained optical cable 9,580 km Number of cities served 217 Number of customers 740 Administration Number of employees (wholly owned subsidiaries) 8,440 Copel Geração e Transmissão 1,542 Copel Distribuição 6,484 Copel Telecomunicações 414 Customer per distribution employee 564 Financial Book Value per Share R$ 33.09 per share EBITDA R$ 323.8 million Liquidity (Current Ratio) 2.2 Note: (1) Proportional to the capital stake. 22 Companhia Paranaense de Energia  Copel 1 st Quarter 2010 Earnings Results 7.3 1Q10 Results Conference Call Presentation by Ronald Thadeu Ravedutti, CEO, with the participation of Rafael Iatauro, CFO and IRO. Date: Friday, May 14, 2010. Time: 10:00 a.m. (US EST) Telephone: (55 11) 2188 0155 Code: Copel With simultaneous English translation. Live webcast of the conference call will be available on www.copel.com/ir Please connect 15 minutes prior to the call. Investor Relations - Copel ri@copel.com Telephone: Fax: +55 (41) 3222-2027 +55 (41) 3331-2849 Statements contained in this press release may contain information which is forward-looking and reflects managements current view and estimates of future economic circumstances, industry conditions, company performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. 23 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 18, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
